257 F.2d 78
UNITED STATES of America (for the Use and on Behalf of B.KATCHEN IRON WORKS, Inc., a New JerseyCorporation), Appellant,v.STANDARD ACCIDENT INSURANCE COMPANY, a Corporation Organizedand Existing Under the Laws of the State of Michigan,Licensed to Do Business In the State of New Jersey, andDaniel J. Cronin, Inc., a New Jersey Corporation.
No. 12578.
United States Court of Appeals Third Circuit.
Argued June 9, 1958.Decided July 8, 1958.

Samuel H. Nelson, Newark, N.J., for appellant.
Louis Auerbacher, Jr., Newark, N.J., for appellee.
Before KALODNER, STALEY and HASTIE, Circuit Judges.
PER CURIAM.


1
In this action under the Miller Act, 49 Stat. 793, 40 U.S.C.A. 270a et seq., a subcontractor seeks to recover on the special bond which the statute requires principal contractors to furnish.  It is admitted that the complaint was filed more than a year after the date of final settlement of the prime contract as certified by the Comptroller General, despite the express provision of the Miller Act that '* * * no such suit shall be commenced after the expiration of one year after the date of final settlement of such contract.'  40 U.S.C.A. 270b(b).  The district court properly held that this suit is barred by the statutory time limitation.  Accord, United States for Use of Soda v. Montgomery, 3 Cir., 1958, 253 F.2d 509; Peerless Casualty Co. v. United States, 1 Cir., 1957, 241 F.2d 811.


2
Judgment will be affirmed.